ORDER

PER CURIAM:
AND NOW, this 9’ day of June, 1999, the Petition for Allowance of Appeal is GRANTED and the parties are directed to brief the issue as follows:
Whether the Commonwealth Court erred in finding that the referral letter did not provide sufficient notice of a job position, where employee had previously been employed in that position, in order to satisfy employer’s burden of proof pursuant to Kachinski v. W.C.A.B. (Vepco Construction Co.), 516 Pa. 240, 532 A.2d 374 (1987).
The Petition for Supersedeas is DENIED.